DETAILED ACTION
This action is responsive to the application No. 16/810,891 filed on March 06, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 responding to the Office action mailed on 03/07/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 8-15, 17, 18, 22, 23, and 25-28.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 8-15, 17, 18, 22, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
cooling the carbon-doped metal layer 240(340) thereby forming a lower graphene layer 206(306) comprising at least one atomic layer of graphene between the carbon-doped metal layer 240(340) and the substrate 202(302) and an upper graphene layer 244(344) on a top surface of the metal layer 236(336);
forming an opening 256 through the dielectric layer 216(316) and the upper graphene layer 244(344) thereby exposing the metal layer 236(336); and
forming within the opening 256 a metal fill structure 230(330) that makes electrical contact to the metal layer 236(336).
There is no written description supporting the claim limitation that the upper graphene layer 244(344) is on a top surface of the metal layer 236(336).  Rather, the specification and drawings describe that the upper graphene layer 244(344) is on a top surface of the carbon-doped metal layer 240(340).
Also, there is no written description supporting the claim limitation of forming an opening 256 through the dielectric layer 216(316) and the upper graphene layer 244(344) thereby exposing the metal layer 236(336).  Rather, the specification and drawings describe forming an opening 256 through the dielectric layer 216(316) and the upper graphene layer 244(344) thereby exposing the carbon-doped metal layer 240(340).
Further, there is no written description supporting the claim limitation of forming within the opening 256 a metal fill structure 330 that makes electrical contact to the metal layer 236(336).  Rather, the specification and drawings describe forming within the opening 256 a metal fill structure 330 that makes electrical contact to the carbon-doped metal layer 240(340).

Claim 14 recites:
forming a carbon-doped metal layer 340 over a substrate 302;
heating and cooling the carbon-doped metal layer 340, thereby forming a first graphene layer 344 on a top surface of the carbon-doped metal layer 340 and a second graphene layer 306 between the carbon-doped metal layer 340 and the substrate 302;
removing a portion of the first graphene layer 344 and the carbon-doped metal layer 340, thereby forming first and second spaced-apart contact layers 310 on the second graphene layer 306;
forming a dielectric layer 316 that touches the second graphene layer 306 between the first and second contact layers 310 and a gate dielectric layer of a gate structure.
forming an opening 256 through the dielectric layer 316 and the first graphene layer 344 thereby exposing the metal layer 336; and
forming within the opening 256 a metal fill structure 330 that makes electrical contact to the metal layer 336.
However, as shown in Fig. 3G, there is no “gate dielectric layer of a gate structure” in the embodiment of Figs. 3A-3G since the component 308 is represented as a resistor 308 in which the graphene layer 306 provides a body of the resistor 308 (see, e.g., par. 0031).
Also, as shown in the embodiments of Figs. 1 and 2A-2I, not a portion but all the first graphene layer 244 has been removed.
Figs. 2A-2I and 3A-3G are two separate embodiments and the specification as originally filed does not describe that those embodiments can be combined and to what extent those embodiments can be combined.
Therefore, there is no written description supporting the formation of a dielectric layer that “touches the first graphene layer and touches the second graphene layer between the first and second contact layers and a gate dielectric layer of a gate structure”.
Also, there is no written description supporting the claim limitation that the opening 256 through the dielectric 316 and the first graphene layer 344 exposes the metal layer 336.  Rather, the specification and drawings describe that the opening 256 through the dielectric 316 and the first graphene layer 344 exposes the carbon-doped metal layer 340.
Further, there is no written description supporting the claim limitation of forming within the opening 256 a metal fill structure 330 that makes electrical contact to the metal layer 336.  Rather, the specification and drawings describe forming within the opening 256 a metal fill structure 330 that makes electrical contact to the carbon-doped metal layer 340.

Claim 26 recites:
wherein the graphene layer is a lower graphene layer 206 and cooling the carbon-doped metal layer 240 forms an upper graphene layer 244 on a top surface of the carbon-doped metal layer 240, and a remaining portion of the upper graphene layer 244 remains on each of the contact layers 210 after forming the contact layer 210.
However, as shown in the embodiments of Figs. 1 and 2A-2I, not a portion but all the first graphene layer 244 has been removed, thus, there is no remaining portion of the upper graphene layer 244.
Also, in the embodiment shown in Figs. 3A-3G, there is no “gate over the graphene layer adjacent the contact layer” since the component 308 is represented as a resistor 308 in which the graphene layer 306 provides a body of the resistor 308 (see, e.g., par. 0031).
Figs. 2A-2I and 3A-3G are two separate embodiments and the specification as originally filed does not describe that those embodiments can be combined and to what extent those embodiments can be combined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 10, 11, 12, 14, 15, 17, 18, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the electronic device”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 recite the limitation “the graphene layer”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the graphene layer” relates back to “the lower graphene layer” or “the upper graphene layer”.
Claim 14 recites the limitation “the metal layer”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 23, 25, 27, and 28 are allowed.

Response to Arguments
Applicant’s arguments filed on 07/06/2022 with respect to the rejection of claims 1, 14, and 23 have been fully considered but are not persuasive.

The Applicant argue:
The Office errs by apparently requiring that the features of the claim all be shown in a single embodiment.  Some features of Claim 14 may be taught in view of Figs. 2A-2I and some features of Claim 14 may be taught in view of Figs. 3A-3G, and associated discussion.

The examiner responds:
Figs. 2A-2I and 3A-3G are two separate embodiments and the specification as originally filed does not describe that those embodiments can be combined and to what extent those embodiments can be combined.  It is neither described nor shown what particular features and/or process steps of the embodiment described in Figs. 2A-2I are to be combined and/or exchanged with the process steps described in the embodiment of Figs. 3A-3G. 

The Applicant argue:
Clearly, FIG. 2I and associated description, at least, describes a gate dielectric of a gate structure with respect to features 222 and 220.  Thus, the Office Action fails to show that Claim 14 lacks sufficient support under § 112, and the claim is allowable.  

The examiner responds:
Claim 14 relates to the embodiment described in Figs. 3A-3G since the claim requires “forming a dielectric that touches the first graphene layer and touches the second graphene layer between the first and second contact layers”.
However, as shown in the embodiment of Figs. 3A-3G, there is no “gate dielectric layer of a gate structure” since the component 308 is represented as a resistor 308 in which the graphene layer 306 provides a body of the resistor 308 (see, e.g., par. 0031).

The Applicant argue:
The recited "implanting carbon into the metal layer" in Claim 23 provides ample support for the later-recited "the carbon-doped metal layer".  Thus the rejection is an abuse of discretion.

The examiner responds:
Once the implantation of carbon takes place in layers 236(336), the carbon-doped metal layers 240(340) are formed.  Thus, layers 236(336) do not exist anymore.  It seems that having the carbon-doped metal layer 240(340) is an essential step in the claimed invention and as such, there should be consistency when referring to the metal layers 236(336) and the carbon-doped metal layers 240(340). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814